Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 1 of 49 PageID #: 5547




                          IN THE UNITED STATES DISTRICT COURT FOR
                               THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

OPTIMUS STEEL, LLC                                  §
                                                    §
         Plaintiff,                                 §
                                                    §
        v.                                          § CIVIL ACTION NO. 1:20-cv-00374-MJT
                                                    §
U.S. ARMY CORPS OF ENGINEERS,                       §
LIEUTENANT GENERAL TODD T. SEMONITE §
(in his official capacity as Chief of Engineers and §
Commanding General of the U.S. Army Corps of        §
Engineers), COLONEL TIMOTHY R. VAIL (in his §
official capacity as U.S. Army Corps of Engineers §
Galveston District Commander), and JEFFERSON §
SOUTHERN STAR PIPELINE, LLC

         Defendants.

PLAINTIFF'S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING
    ORDER, PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND
        REQUEST FOR HEARING AND MEMORANDUM IN SUPPORT

         Plaintiff Optimus Steel, LLC (“Optimus”) files Plaintiff’s First Amended Application for

Temporary Restraining Order, Preliminary Injunction, Permanent Injunction and Request for

Hearing and Memorandum in Support and would respectfully show the Court as follows:1




1
 Plaintiff incorporates fully by reference its First Amended Complaint for Declaratory and Injunctive Relief and
Request for Hearing (“Complaint”) pursuant to FRCP 10(c).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                           – PAGE 1
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 2 of 49 PageID #: 5548




                                             I.
                          INJUNCTIVE RELIEF SOUGHT BY PLAINTIFF2

          In the Prayer for Relief in the Amended Complaint, Plaintiff seeks the following injunctive

relief:

               (a)    A temporary restraining order and preliminary and permanent injunctions
                      enjoining Defendants U.S. Army Corps of Engineers (the “Corps”), Lieutenant
                      General Todd T. Semonite (in his official capacity), Colonel Timothy R. Vail (in
                      his official capacity) and Jefferson Southern Star Pipeline, LLC (“JSSP”)
                      (sometimes collectively, “Defendants”) from using NWP-12 to authorize the
                      construction by JSSP under SWG-2018-00890 and enjoin any activities in
                      furtherance of pipeline construction on Optimus’s property;

               (b)    Issuance of a temporary restraining order, and preliminary and permanent
                      injunctions enjoining JSSP from constructing or continuing construction of the
                      JSSP pipeline through, across or under Optimus’s property until it obtains a
                      lawfully valid individual permit under the CWA’s; or until such time as NWP-12
                      is properly reauthorized and re-issued as it relates to JSSP’s activity through,
                      across or under Optimus’s property.

                                               II.
                                 INTRODUCTION AND BACKGROUND3

          1.         This case involves the Corps’s 2017 improper re-authorization and re-issuance of

Nationwide Permit 12 (“NWP-12”), a general permit issued for pipelines and other utility projects

pursuant to section 404(e) of the Clean Water Act, and improper approval and verification of the

Jefferson Southern Star Pipeline, LLC (“JSSP”) pipeline using NWP-12. The Corps violated the

National Environmental Policy Act (“NEPA”), the Clean Water Act (“CWA”), and the

Administrative Procedure Act (“APA”) by reauthorizing and re-issuing NWP-12 without assessing




2
  In its Prayer, other than injunctive relief, Plaintiff seeks, inter alia, several other remedies including vacatur of NWP-
12 (with respect to the JSSP Project), that NWP-12 be remanded to the Corps with respect to the JSSP Project, and
that a declaratory judgment be issued declaring the Corps’ verification of Permit No. SWG-2018-00890 to be in
violation of the Administrative Procedure Act, the Endangered Species Act and the Clean Water Act.
3
   Plaintiff incorporates herein by reference Plaintiff’s Appendix in Support of First Amended Application for
Temporary Restraining Order, Preliminary Injunction, Permanent Injunction and Request for Hearing and
Memorandum in Support (“Appendix”), filed contemporaneously, for all purposes, as though fully set forth herein.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                                        – PAGE 2
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 3 of 49 PageID #: 5549




its significant direct, indirect, and cumulative environmental effects and by using the NWP-12 to

approve the JSSP impacts to Waters of the United States including wetlands without analyzing its

project-specific impacts. Water bodies crossed by the JSSP pipeline have impacts greater than

1/2-acre, rendering NWP-12 inapplicable, based on fourteen (14) discharges occurring because of

the pipeline’s construction and existence.

         2.        As to reauthorization and re-issuance of NWP-12 in 2017, in previous and other

litigation, the U.S. District Court for the District of Montana in Northern Plains Resource Council,

et al. v. U.S. Army Corps of Engineers, et al., CV-19-44-GF-BMM, (April 15, 2020) ruled:4 (a)

“NWP-12 is vacated pending completion of the consultation process and compliance with all

environmental statutes and regulations;” and (b) “the Corps is enjoined from authorizing any

dredge or fill activities under NWP-12 pending completion of the consultation process and

compliance with all environmental statutes and regulations.”5 On May 11, 2020, the Montana

court amended its earlier ruling to authorize continued use of NWP-12, but only “in so far as it

authorizes non-pipeline construction activities and routine maintenance, inspection, and repair

activities on existing NWP-12 projects.”6 In the Montana court’s May 11 ruling, the NWP-12

remained vacated as it relates to the construction of new oil and gas pipelines. Under the amended

ruling, the Corps remained enjoined nationwide from authorizing any dredge or fill activities for

the construction of new oil and gas pipelines.7



4
  Defective reauthorization and re-issuance of NWP-12 are also the subject of Sierra Club v. U.S. Army Corps of
Engineers, et al., CA No. 1:20-cv-460, currently pending in the Western District of Texas, Austin Division. On August
28, 2020, the Court denied Sierra Club’s application for a preliminary injunction on irreparable harm grounds not
applicable here.
5
  Appendix at pp. 25-26.
6
  Appendix at p. 32.
7
  The decisions of the U.S. District Court for the District of Montana of April 15, 2020, and May 11, 2020, in Northern
Plains Resource Council, et al. v. U.S. Army Corps of Engineers, CV-19-44-6F-BMM provide a road map for
Plaintiff’s First Claim for Relief, and are included in the Appendix at pp. 1-64.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                                  – PAGE 3
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 4 of 49 PageID #: 5550




         3.        On June 15, 2020, the United States Solicitor General, on behalf of the Corps,

pending review of the Ninth Circuit’s review of the Montana Court decision, filed an Application

for Stay of the Montana Court’s decision, as amended, in the United States Supreme Court.

         4.        On July 6, 2020, Justice Kagan granted in part and denied in part the Application.

The Montana Court’s May 11, 2020 order granting a nationwide vacatur and injunction was stayed,

except as to the Keystone XL pipeline, the pipeline at issue in this case. By only limiting the ruling

to the project level, the Montana Court’s analysis remains valid, and the Court’s May 11 decision

remains applicable at the project level. It remains persuasive authority, with the added validity

that the Supreme Court permitted its application in the Montana case.

         5.        The basis for the Montana’s court’s ruling in each instance was the Corps’ failure

to engage in consultation with U.S. Fish and Wildlife Services under Section 7(a)(2) of the

Endangered Species Act (“ESA”) at the programmatic stage. In the Corps’ December 21, 2016

Decision Document, Nationwide Permit 12 (“Decision Document”), and as a part of the

reauthorization and re-issuance of NWP-12, the Corps rejected the need for programmatic

consultation, instead electing to rely on “local” procedure.8 82 Fed. Reg. 1,874 (Jan. 6, 2017) (“the

Corps has not changed its position, as articulated in the June 1, 2016, proposed Rule, that the

issuance or re-issuance of the NWPs by Corps Headquarters has “no effect” on listed species or

critical habitat.       Therefore, ESA Section 7 Consultation is not required whenever Corps

Headquarters issues or re-issues NWPs”).9

         6.        In vacating NWP-12, and enjoining the Corps’ use of NWP-12 for new

construction, the Montana court found the Corps was required to engage in programmatic



8
 Appendix at pp. 127-131 (Decision Document 63-67).
9
 Appendix at p. 156.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                          – PAGE 4
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 5 of 49 PageID #: 5551




consultation with U.S. Fish & Wildlife under the ESA at the Nationwide level as a part of the

reauthorization and re-issuance of NWP-12 in 2017. That failure, led the Montana court to vacate

NWP-12, and enjoin its use for new construction.

         7.        On October 3, 2019, the Galveston District of the Corps issued Permit No. SWG-

2018-00890 under NWP-12 to Jefferson Star Pipeline LLC (“the JSSP Permit”) as well as the

Verification associated with it.10 The JSSP Permit authorized the installation of two (2) pipelines:

(1) a 24-inch diameter pipeline running 14.23 miles, and (2) a 10-inch diameter pipeline running

5.78 miles (“the Project”). The pipelines are to be installed by horizontal directional drilling

(“HDD”) and open-cut trenching. The JSSP Permit authorizes putatively temporary impacts to 68

palustrine emergent wetlands (“PEM”) of 68.79 acres, and 19 palustrine scrub-shrub wetlands

(“PSS”) of 3.70 acres. Twenty-two (22) palustrine forested (“PFO”) wetlands totaling 20.04 acres

would be permanently impacted and destroyed as a part of the their “conversion” to PEM

wetlands.11 Additional aspects of the Project will result in lesser, though permanent, impacts to

wetlands at three (3) different valve sites and access points. The Project proposes several

temporary access roads, HDD workspaces, trenching workspaces, and “pipe laydown yards” in

connection with installing the pipelines.

         8.        The Project’s site is located adjacent to the Neches River east of the City of

Beaumont in Orange and Jefferson Counties, Texas. Optimus owns property which will be taken

and impacted by the Project. The largest forested wetland permanently impacted by the JSSP




10
  Appendix at pp. 186-189 (Verification at FOIA 1703-1706).
11
  The JSSP Permit fails to acknowledge the inevitable permanent destruction of some portion of the “temporarily”
impacted 68.79 acres because of open-cut trenching, matting, and erosion. In addition, the “conversion” of 20.03
acres from forested to emergent wetlands is actually the destruction of 20.03 acres of wetlands with insufficient
mitigation. Among other misstatements, Section 3.4 of the Pre-Construction Notice (“PCN”) for the Project provided
by JSSP mischaracterizes all of the impacts as temporary. See Complaint, ¶ 168 et seq., Third Claim for Relief.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                              – PAGE 5
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 6 of 49 PageID #: 5552




pipeline is 7.343 acres, and is entirely on Optimus Property.

         9.        According to the Statement and Petition in Condemnation filed by JSSP, 5.197

acres of Optimus’ property will be taken for the pipeline over a centerline link of 4,527.38 feet. 12

On its way between the Jefferson Energy Terminal at Motiva and Shell in Port Neches to Jefferson

Energy’s Beaumont Terminal, the pipeline will cross Optimus property both through a large

marshy area containing wetlands and under Optimus’ Steel Mill.13 Construction of the pipeline

through Optimus’s property has not yet begun.

         10.       Section 404(e) of the Clean Water Act (“CWA”) allows the Corps to issue general

nationwide permits (“NWPs”) only for activities that will cause “minimal adverse environmental

effects” and have only “minimal cumulative adverse effect on the environment.” 33 U.S.C. §

1344(e)(1). Projects using NWPs may proceed without undergoing the comprehensive and

transparent project-level environmental review ordinarily required by CWA section 404(a). There

is no public notice or opportunity for public involvement when projects are approved under NWPs.

         11.       NWP-12 is a final permit authorizing the construction of pipelines and other utility

projects nationwide, usually without any further Corps review process. The Corps estimates NWP-

12 will be used for an estimated 11,500 projects per year over its five-year duration.14 The Corps

does not prepare any project-level NEPA analysis for NWP-12 projects because it purports to have

discharged all of its NEPA obligations upon issuance of an environmental assessment (“EA”) /

Finding of No Significant Impact (FONSI) for NWP-12 as a whole (collectively, the “NWP-12




12
   Appendix at pp. 222-244 (Plaintiff’s First Amended Original Statement and Petition for Condemnation filed by
Jefferson Southern Star Pipeline LLC on 7/29/2020 in the Eminent Domain Proceeding pending in the County Court
at Law No. 2, Orange County, Texas).
13
   Optimus has attempted to work with JSSP to move the pipeline to a more suitable location to the north, and
farther from the Mill. JSSP rejected this possibility.
14
   Appendix at p. 134 (Decision Document at p. 70).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                               – PAGE 6
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 7 of 49 PageID #: 5553




EA”). Thus, the NWP-12 EA constitutes the Corps’ only NEPA analysis for projects permitted by

NWP-12.15

         12.       The Corps’ NWP-12 EA violates NEPA by failing to evaluate adequately the

environmental impacts of pipelines and other utility projects permitted by NWP-12. The EA

completely fails to evaluate the risks or impacts of oil spills into waterways. Nor does the EA

adequately evaluate the direct, indirect, and cumulative impacts associated with approving all

major oil pipelines like the one authorized by the JSSP Permit under NWP-12. Cumulative direct

and indirect impacts, significant water crossings, under counting of impacts, including impacts

from the creation of pipeline rights of ways such as the destruction or “conversion” of high-quality

forested wetlands (“PFO”).

         13.       The Corps’ reauthorization and re-issuance of NWP-12 in 2017 also violates CWA

section 404(e) by authorizing activities that will cause more than minimal adverse environmental

effects, either individually or cumulatively. According to the Corps, NWP-12 will be used 57,500

times over its 5-year life. NWP-12 authorizes the construction of pipelines and other utility lines

that would result in no more than 1/2-acre of loss of Waters of the United States; however, NWP-

12 allows linear utility lines such as pipelines to count each water body as a separate “Project.”

There is no limit to the number of times a utility line can use NWP-12, nor is there a limit to the

total number of acres of wetlands that a utility can impact when each water body crossed is less

than 1/2 acre. This repeated use of NWP-12 either causes or likely causes more than minimal

adverse environmental effects. It results in an understating of impacts, and is inconsistent with the

Guidelines, and the terms of NWP-12, itself. Because the JSSP Project results in the permanent



15
  The Corps’ Decision Document purports to satisfy various statutory requirements including those of the Corps’
own public interest review, NEPA, and 40 C.F.R. 230. See Appendix at p. 65 (Decision Document p. 1).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                             – PAGE 7
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 8 of 49 PageID #: 5554




destruction of 20.04 PFO wetlands (euphemistically classified as “converted”), far more than one-

half acre of wetlands is impacted and NWP-12 is not available at the project level.16 The project

requires an individual permit for at least two reasons: NWP-12 is no longer valid as applied to the

JSSP Project, and JSSP’s Project does not qualify for it because its permanent wetlands impacts

exceed the 1/2-acre limit.

         14.       NWP-12 artificially treats the JSSP pipeline project as hundreds or even thousands

of “single and complete projects” so as to avoid the more transparent and thorough individual

permit process required by section 404, which includes public notice and comment and an analysis

of the project’s overall impacts and alternatives pursuant to NEPA and the CWA. See 82 Fed.

Reg. 1,860-61, 1,985, 1,999-2,000, 2,007.17

         15.       Even when applying the Corps’ inappropriate regulation treating each water body

crossing of a pipeline’s route as a “separate and complete project” – when it clearly is not, NWP-

12 cannot be used by JSSP here.

         16.       Here, even using the water crossing identified, JSSP still fails to satisfy the 1/2-acre

loss limit required by NWP-12 at fourteen (14) different water crossings.18

         17.       Section 1.0 of NWP-12 makes clear it may be used only when “the activity does

not result in the loss of greater than 1/2-acre of Waters of the United States for each single and

complete project.”19 As a result of the reauthorization of NWP-12 the Corps concluded:

                “We are retaining the 1/2-acre limit for this NWP because we believe it is an
                appropriate limit . . . .” Decision Document p. 11.



16
   Appendix at p. 198 (2017 Nationwide Permits, General Conditions, District Engineer’s Decision, Further
Information, and Definitions p. 58).
17
   Appendix at pp. 153-154, 158, 161-162, and 169.
18
   Appendix at pp. 65, 75 (Decision Document pp. 1, 11); Appendix at pp. 190-193, 196 (2017 Nationwide Permits,
General Conditions, District Engineer’s Decision, Further Information, and Definitions pp. 7-10, 48).
19
   Appendix at p. 65 (Decision Document p. 1).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                             – PAGE 8
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 9 of 49 PageID #: 5555




The Corps added on the same page: “The 1/2-acre limit cannot be waived.”20

         18.       In its PCN at Section 3.4.121 in its chart entitled “Temporary Impacts to Wetlands,”

JSSP misrepresents the permanent destruction of 20.04 acres of Forested Wetlands as

“Temporary.” This misrepresentation, embraced by the Corps, is wrong for one important reason:

the impacts are not temporary.

         19.       JSSP, in its PCN, admits the impact and duration of the destruction to thirteen (13)

forested wetlands as “permanent” at the acreage impacts set forth below. 22 Each results in a loss

of greater than 1/2-acre. They include:

                        Wetland 201-7.343 acres, Forested; (on Optimus Property);
                        Wetland 221-0.886 acre, Forested;
                        Wetland 225-0.572 acre, Forested;
                        Wetland 233-0.508 acre, Forested;
                        Wetland 23400.643 acre, Forested;
                        Wetland 235-0.725 acre, Forested;
                        Wetland 240-2.85 acres, Forested;
                        Wetland 245-0.902 acre, Forested;
                        Wetland 248-0.915 acre, Forested;
                        Wetland 250-1.096 acres, Forested;
                        Wetland 253-0.620 acre, Forested;
                        Wetland 290-0.533 acre, Forested;
                        Wetland 401-1.537 acres, Forested

         20.       JSSP identified one scrub-shrub wetland, Number 294a as having permanent

impacts of 0.505 acre.23

         21.       The Corps makes clear a party, like JSSP, that exceeds the 1/2-acre limit must

obtain an individual permit. The applicable language reads:




20
   Appendix at p. 65 (Decision Document p. 1).
21
   Appendix at p. 171 (FOIA 829).
22
   Appendix at pp. 181-183 (FOIA 839-41).
23
   Appendix at pp. 181-183 (FOIA 839-41).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                          – PAGE 9
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 10 of 49 PageID #: 5556




                “If one or more crossings of Waters of the United States for a proposed utility
                line do not qualify for authorization by NWP, then the utility line would
                require an individual permit because of 33 C.F.R. 330.6(d).”24

         22.       In the Montana case, the Corps attempted to justify its project-by-project approach

by relying on Corps’ District Engineers to conduct project-level reviews to ensure that projects

would have no more than minimal adverse effects. However, most projects permitted by NWP-12

can proceed without notification to the Corps at all, so the District Engineers have no opportunity

to conduct any project-level review in those cases. Even when applicants do notify the Corps, the

Corps’ failure to conduct an appropriate project-level review for the JSSP Permit prior to issuing

its verification demonstrates a project-level minimal adverse effects analysis does not always

occur.

                                              III.
                                     STANDING OF PLAINTIFF

         23.       In Ecosystem Inv., Partners v. Crosby Dredging, LLC, the Fifth Circuit established

the test for standing to be used in connection with a commercial enterprise. The Plaintiff satisfies

both the standard for constitutional standing under Article III of the U.S. Constitution, and also

under the APA and NEPA. It is well settled, Plaintiff suffers a constitutionally cognizable injury

by the loss of an opportunity to pursue a benefit . . . even though the Plaintiff may not be able to

show that it was certain to receive the benefit that it had been accorded the loss opportunity.

Ecosystem at 292.

         24.       Here, the Affidavit of Optimus Environmental Manager Terese Finn establishes not

only Article III Standing, but also that Optimus owns property that is a part of the Project, and uses




24
 Appendix at p. 80 (Decision Document p. 16).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 10
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 11 of 49 PageID #: 5557




and maintains it property for recreational and other beneficial environmental activities.25 Plaintiff

will lose not only the opportunity to use and develop its land being taken for the JSSP pipeline at

the location permitted by the Corps, but also the aesthetic and recreational benefits described in

Ms. Finn’s Affidavit.26

          25.      Moreover, the ultimate acquisition of the Optimus property by JSSP involves a

constitutional right that private property may only be taken for public use with just compensation.

          26.      Even if this harm was small, and it isn’t, “for standing purposes, a loss of even a

small amount of money is ordinarily an injury.” See Ecosystems at 293.

          27.      Optimus’ injury is fairly traceable to the violations it has asserted. Were it not for

the Corps’ actions and failure to act, Optimus would not be suffering both a loss of procedural

rights and the irreparable harm of having its property taken through a deficient process. There is

no intervening third-party, and without the Corps conduct, the JSSP project would not go forward.

It is clear, Optimus has Article III standing under Ecosystem.

          28.      Optimus must also demonstrate standing under the APA and/or NEPA. This,

statutory standing is required if the Plaintiff asserts an interest “arguably within the zone of interest

to be protected or regulated by the statute that he says were violated.” Ecosystem at 294.

          29.      As the Fifth Circuit held in Sabine River Authority v. U.S. Department of Interior,

951 F.2d 669, 674 (5th Cir. 1992), in order to have statutory standing under NEPA, a Plaintiff

must have “a sufficient geographical nexus to the site of the challenged project [such that they can]

expect to suffer whatever environmental consequences the project may have.” See also Ecosystem

at 296.



25
 Appendix at pp. 202-221
26
 Appendix at pp. 202-221.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 11
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 12 of 49 PageID #: 5558




         30.       Optimus’s burden is not great. In order to establish a NEPA injury all it must show

is a history of recreative activities such as fishing or plans to fish in the general area of the project,

owning property that is the subject of the project, or even residing near a bay on which the project

would have an impact. See Save Our Wetlands, Inc. v. Sands, 711 F.2d 634, 640; Save The Bay,

Inc. v. U.S. Army Corps of Engineers, 610 F.2d 322, 323-25 (5th Cir. 1980).

         31.       Optimus is presently a defendant in a condemnation brought by JSSP in the County

Court at Law #2, Orange County, Texas, Cause No. 24572, and styled Jefferson Southern Star

Pipeline, LLC v. Optimus Steel, LLC.27 In that action, JSSP seeks to condemn certain portions of

Optimus’ property for JSSP’s pipeline right of way (the “ROW”). The ROW pursued by JSSP

traverses areas of wetlands, uplands, and marsh dedicated to the placement of dredged spoil by

agreement with the Sabine Neches Navigation District of Jefferson County. Many of the impacts

caused by JSSP’s current ROW could have been avoided by moving the location of the pipelines

to the North as requested. Because of the invalidity of NWP-12 and the verification, JSSP’s current

ROW is unauthorized and cannot be utilized. Consequently, JSSP’s condemnation of Optimus

property within the ROW is not available to JSSP because no USACE permit legally authorizes

impacts to Waters of the United States on Optimus Property.

         32.       The Project threatens Optimus’ use and enjoyment, and the economic value, of its

property, as well as the waters used and enjoyed both as a resource and for the habitat they provide

for plants and animals.

         33.       The real property, recreational, aesthetic, business, and/or environmental interests

of Optimus have been, and are being, and will be, adversely affected by the actions of the




27
 Appendix at pp. 203, 209, 210 (Finn Affidavit ¶¶ 5, 26).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 12
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 13 of 49 PageID #: 5559




Defendants as set forth herein.

         34.       Optimus monitors the use of the Waters of the United States, tests them for water

quality certification, and requires compliance with the law respecting these water bodies. Optimus

has educated its relevant representatives concerning the management of these waters bodies and

engages in conduct designed to protect these water bodies.28

         35.       Optimus will suffer concrete injury from the construction and operation of the JSSP

pipeline and its impacts on jurisdictional waters without adequate environmental review or

adequate opportunities for public notice and comment. Optimus’ use and enjoyment of its waters,

including jurisdictional waters, would be diminished by the JSSP pipeline project. Optimus’ steel

mill will be crossed by the pipeline and will be subjected to all of the impacts associated both with

wetlands, and uplands pipeline construction.29

         36.       Optimus will be injured as a result of the Corps’ authorization of the JSSP project

and reauthorization and re-issuance of NWP-12 as it relates to the JSSP Project without the

preparation of appropriate environmental analyses required by NEPA. By this failure, Optimus is

deprived of its procedural rights and protections to which it would otherwise be entitled. Optimus

uses, enjoys and depends upon the water bodies affected by the Corps’ NWP-12 as well as the

verification of the JSSP project. It relies on those waters for clean, healthy, and usable water,

healthy aquatic and upland ecosystems, the presence of wildlife including fish, birds, and other

species. In particular, in connection with the area known as Baird’s Bayou, Optimus and/or the

public rely on waters that would be impacted for bird watching, fishing, boating, nature study,

general recreating, and a variety of other activities. Optimus’ protectable health, recreational,



28
 Appendix at p. 204 (Finn Affidavit ¶ 9).
29
 Appendix at p. 204 (Finn Affidavit ¶ 10).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 13
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 14 of 49 PageID #: 5560




aesthetic, procedural, informational and organizational interests have been and continue to be

harmed by the Corps’ failure to halt discharge and dredge and fill materials by JSSP; and its failure

to fulfill its legal obligation to fully consider the environmental and public health impacts of JSSP’s

construction, dredge and fill activities in jurisdictional waters under an invalid NWP-12; and

illegal verification. If the Corps vacates JSSP’s permit, complies with NEPA, and withdraws its

verification, as the law requires, it would readdress Optimus’s injuries. By so doing, the Corps

would not be permitting the use of a defectively reauthorized and re-issued NWP-12, would

prevent the unlawful discharge of dredge and fill material into jurisdictional waters, and would

permit Optimus and the public the opportunity to participate in a proper NEPA process.30

         37.       The Defendants’ actions at issue in this case pose an imminent risk of irreparable

harm and in some instances, complete loss of Plaintiff’s procedural rights. Optimus has no

administrative remedies required to be exhausted. The action and inaction of the Corps described

herein are either final actions or actions unlawfully held subject to jurisdictional review under the

APA. An actual, jurisdictional controversy exists between Optimus and Defendants.31

         38.       The Corps’ unlawful approval of JSSP’s use of NWP-12 threaten the health,

recreational, economic, professional, scientific, and aesthetic interests of Optimus.32

         39.       For example, the Corps’ NWP-12 EA did not adequately address the risk of oil

spills from JSSP. A spill on Optimus property would interfere with the use and enjoyment of the

property, harm those species present there and threaten Optimus’ operations and water supply, and

decrease property values.




30
   Appendix at pp. 204, 205 (Finn Affidavit ¶¶ 11, 12).
31
   Appendix at p. 205 (Finn Affidavit ¶¶ 14).
32
   Appendix at p. 205 (Finn Affidavit ¶¶ 15).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 14
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 15 of 49 PageID #: 5561




          40.      The use of the “single and complete” water body crossing doctrine, along with the

methodology and calculations used to “permanently convert” one kind of wetland to another,

together, and separately violate the CWA, and the terms of NWP-12.

          41.      By refusing to prepare and publish an adequate and complete environmental review

for NWP-12 as applied to JSSP’s Project, the Corps failed to analyze and address the Project’s

negative impacts on and threats to the interests of Plaintiff.

          42.      Authorization of the Project to proceed under an invalid Nationwide Permit is

illegal; construction of the pipeline pursuant to it is also illegal. Optimus has standing to bring this

action.

          43.      The declaratory and injunctive relief Plaintiff seeks in this lawsuit will redress its

injuries by setting aside the Corps’ approvals of the JSSP project and requiring the Corps to comply

with the APA, the CWA, and NEPA prior to authorizing JSSP’s activity impacting Optimus’s

property. This relief will give Plaintiff, more comprehensive and complete information regarding

JSSP’s impacts to valued resources. It will allow Plaintiff, to advocate more effectively for denial

of the project or changes to its design and operation that would help mitigate its adverse impacts

(including but not limited to measures designed to protect wetlands and waterways and reduce the

impacts of oil spills). And it will give federal, state, and local decision-makers the chance to make

better-informed decisions about whether and on what terms to approve the project.

          44.      Optimus has demonstrated, both Article III Standing and standing under NEPA and

the APA.

                                            IV.
                         PLAINTIFF’S ENTITLEMENT TO INJUNCTIVE RELIEF

A.        Standard of Review – Standard for Injunctive Relief

          45.      Plaintiff seeks to enjoin use of NWP-12 by the Corps on the JSSP project in
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 15
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 16 of 49 PageID #: 5562




connection with new construction until such time as the Corps has engaged in programmatic

Section 7 Consultation under Section 7 of the ESA.33 Plaintiff also seeks to enjoin JSSP from

commencing or engaging in construction in Waters of the United States or on the Optimus Property

until it obtains a lawfully valid individual permit under Section 404 of the CWA, or until such time

as NWP-12 is reauthorized and re-issued properly.

         46.         Issuance of a Temporary Restraining Order, followed by a Preliminary and then

Permanent Injunction as sought by Plaintiff is appropriate here because, pursuant to Federal Rule

of Civil Procedure 65, Plaintiff:

               (1)    Is substantially likely to succeed on the merits;

               (2)    Is at serious and immediate risks of irreparably harm;

               (3)    Prevails on a balance of harms analysis; and

               (4)    The requested relief will enhance, rather than disserve the public’s interest. See,

e.g. Jones v. Bush, 122 F.Supp.2d 713, 718 (N.D.Tex. 2000) (addressing preliminary injunction

standard) (citing Ruscitto v. Merrill Lynch Pierce Fenner & Smith, Inc., 777 F.Supp. 1349, 1353

(N.D.Tex. 1991, Aff’d. 948 F.2d 1286 (5th Cir. 1991) (per curiam); eBay, Inc. v. MercExchange,

L.L.C., 547 U.S. 388, 391 (2006).

         47.         The Defendants improper and erroneous actions and/or inactions are expressly

made actionable through the APA, or in the alternative, Mandamus and Venue Act, 28 U.S.C. §

1361 (“Mandamus Act”). The Corps’ and JSSP’s actions in permitting, verifying and constructing

the Project are additionally redressable through this Court’s powers to preserve its jurisdiction as

codified in the All Writs Act (28 U.S.C. § 1651, or this Court’s inherent powers).



33
  Plaintiff also seeks a declaration that NWP-12 be vacated under the APA because of the Corps’ failure to engage in
Section 7 Consultation.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                             – PAGE 16
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 17 of 49 PageID #: 5563




B.       Plaintiff is Substantially Likely to Succeed on the Merits of Its Claims

         1.        The Corps

                   a.     Invocation of the APA

         48.       The Corps’ has engaged in conduct that constitutes “action” or “inaction” or action

“unlawfully withheld” under the APA. See Sierra Club v. U.S. Army Corps of Engineers, 446 F.3d

808, 816 (8th Cir. 2006). To succeed on the merits Plaintiffs must demonstrate the Corps’ actions

or inaction were arbitrary, capricious or not in accordance with law. 5 U.S.C. § 706(2)(A). Set

forth below are certain instances in which the Corps’ action or inaction violated the APA.

         49.       The Corps’ failure to properly reauthorize and reissue NWP-12 constitutes agency

“inaction” or “action” unlawfully withheld within the meaning of, and actionable under, the APA.

         50.       The Corps’ decision not to engage in programmatic consultation with U.S. Fish &

Wildlife Service under Section 7 of the Endangered Species Act, likewise, constitutes agency

action or inaction unlawfully withheld within the meaning of and actionable through the APA.

         51.       The Corps’ decision to issue Permit No. SWG-2018-00890 and its corresponding

NWP-12 verification to JSSP on October 3, 2019, constitutes agency action or inaction unlawfully

withheld within the meaning of an actionable through the APA.

         52.       The decision of the Corps to issue Permit No. SWG-2018-00890 and its

corresponding verification while utilizing the policy that all crossings of a single Water of the

United States at a specific location constitutes its own single and complete linear project, thus

allowing up to ½ acre of impact at each Water of the United States so crossed, constitutes agency

action or inaction unlawfully withheld within the meaning of an actionable through the APA.

         53.       The Corps’ decision to issue Permit No. SWG-2018-00890 and its corresponding

verification by determining impacts based on conversion of palustrine forested wetlands to lesser

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 17
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 18 of 49 PageID #: 5564




wetlands, and thereby exceeding the 1/2-acre threshold for use of NWP-12 for the pipeline and for

fourteen (14) single and complete water body crossings, constitutes agency action or inaction

unlawfully withheld within the meaning of an actionable through the APA.

         54.       The issuance of Permit No. SWG-2018-00890 and its corresponding verification

constitutes final agency action and makes this action ripe because Plaintiff has exhausted

administrative remedies. Sierra Club v. U.S. Army Corps of Engineers, 446 F.3d 808, 816 (8th

Cir. 2006).

         55.       Section 702 of Title V of the United States Code provides:

                   “an action in the Court of the United States seeking relief other than
                   money damages and stating a claim that an agency or an officer or
                   employee thereof acted or failed to act in an official capacity or under
                   color of legal authority shall not be dismissed nor relief therein denied
                   on the ground that it is against the United States or that the United States
                   is an indispensable party.”

         56.       Any personal suffering a legal wrong or adversely affected or aggrieved by agency

action, such as that taken here, is entitled to judicial review of that agency action. 5 U.S.C. § 702.34

         57.       The court can hold unlawful and set aside agency action, findings, and conclusions

that are arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law . . .

.” 5 U.S.C. § 706(2)(A). As set forth more fully below, this Court, pursuant to the APA should

set aside:

           a. The 2017 reauthorization and re-issuance of NWP-12 as it applies to the JSSP
              project;

           b. The decision of the Corps not to engage in Section 7 consultation with U.S. Fish &
              Wildlife Service prior to re-issuance or reauthorization of NWP-12, or any other
              nationwide permit and requiring such consultation prior to reissuance of any NWP-



34
  In addition, and with respect to agency inaction, 5 U.S.C. § 706(1) states: “. . . a reviewing court shall . . .
compare agency action unlawfully withheld . . . .”
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                                  – PAGE 18
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 19 of 49 PageID #: 5565




                12 Verification to JSSP;

           c. The decision of the Corps to issue the Verification of JSSP Permit pursuant to an
              invalid NWP-12;

           d. The decision by the Corps, contrary to 33 U.S.C. § 1344 and the Guidelines to allow
              the use of NWP-12 and the associated nationwide permit Verification as it applies
              to the JSSP project because the determination of impacts for the JSSP project was
              underestimated by treating each crossing of a single Water of the United States at a
              specific location as a single and complete linear project; and

           e. The decision of the Corps, contrary to 33 U.S.C. § 1344 and the Guidelines to allow
              the use of Permit No. SWG-2018-00890 and associated nationwide permit
              verification even though the determination of impacts as it applies to the JSSP
              project used the conversion of palustrine forested wetlands to palustrine emergent
              wetlands.

           f. The Corps’ decision to issue its Verification allowing JSSP to permanently destroy
              more than 1/2 –acre of Waters of the United States at fourteen (14) different water
              bodies constitutes agency action and is actionable under the APA.

         58.       Each of the above decisions was arbitrary, capricious, an abuse of discretion, and

not in accordance with law.

                   b.     The Corps’ Decision to Not Engage in ESA Section 7 Consultation

         59.       Because of its terms, the Supreme Court has recognized the ESA forecloses some

of the traditional discretions possessed by an equity court. Amaco Prod. Co. v. Village of Gambell,

480 U.S. 531, 543 n.9 (1987). A “possibility” of irreparable harm cannot support an injunction.

The Ninth Circuit, however, in Cottonwood Environmental Law Center v. U.S. Forest Service, 789

F.3d 1075, 1091 recognizes “establishing irreparable injury” under the ESA should not “be an

onerous task” because of “the stated purposes of the ESA in conserving endangered and threaten

species and the ecosystems that support them.” 789 F.3d at 1091. Here, Plaintiff will suffer a

constitutionally cognizable injury by its loss of the opportunity to use and develop its property, as

well as conserve wetlands. See, Ecosystem Inv. Partners v. Crosby Dredging, LLC, 729 Fed.

Appx. 287, 292 (5th Cir. 2018).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 19
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 20 of 49 PageID #: 5566




          60.      One of the ESA’s central purposes is to conserve threatened and endangered

species. See 16 U.S.C. § 1531(b) (a purpose of the ESA is to provide “a program for the

conservation of . . . endangered species and threatened species”). The “plain intent” of Congress

in enacting the ESA was to halt and reverse the trend toward species extinction whatever the cost.

To fulfill this important purpose under the ESA, the Corps is required to determine “at the earliest

possible time” whether any action it takes” may affect “listed species and critical habitat.” 16

U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a). If the Corps’ action “may affect” listed species or

critical habitat, the Corps must consult with U.S. Fish & Wildlife. 16 U.S.C. § 1536(a)(2).

          61.      To determine whether the Corps’ “no affect” determination, and decision not to

engage in programmatic consultation as a part of the reauthorization and re-issuance of NWP-12

is arbitrary and capricious, the court must look to whether the Corps “considered the relevant

factors and articulated a rational connection between the facts found and the choice made.” See

Baltimore Gas & Electric Company v. National Resources Defense Counsel, 462 U.S 87, 105

(1983).

          62.      Here, the Corps’ decision not to engage in programmatic consultation in connection

with re-issuance of NWP-12 was arbitrary and capricious. It is unquestioned that federal action

subject to programmatic consultation include federal agency programs. See 80 Fed. Reg. 26832,

26835 (May 11, 2015); 50 C.F.R. § 402.02. The Corps’ Nationwide Permit Program has

specifically been listed as an example of the type of federal program that provides a national-scale

framework and would be subject to programmatic consultation. See 80 Fed. Reg. at 26835.

          63.      The Montana court specifically concluded at p. 11 of its Opinion that there is

“resounding evidence” the Corps’ re-issuance of NWP-12 “may affect” listed species and their

habitat. In its Decision Document, the Corps, itself, acknowledges numerous risks associated with

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 20
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 21 of 49 PageID #: 5567




discharges to be authorized by NWP-12.35 Among the impacts the Corps admits NWP-12 will

have are cumulative impacts to endangered and threatened species. These impacts include habitat

destruction and degradation as the most common threat to endangered and threatened species for

85% of the imperial species analyzed.36 Among the leading causes of habitat degradation and loss

were mining and oil gas extraction; infrastructure development; and water development projects.37

         64.       Among the specific wetlands/habitat impacts acknowledged by the Corps at the

time NWP-12 was reauthorized and re-issued in 2017, was that:

                        “the construction of utility line rights-of-way through forested
                        wetlands will often result in the conversion of forested wetlands to
                        scrub-shrub emergent wetlands. These conversions are usually
                        permanent to maintain the utility line in good operational order.”38

         65.       Within the same paragraph, the Corps also admits:

                        “forested wetlands will not be allowed to grow back and the utility
                        line right-of-way so that the utility line will not be damaged and can
                        be easily maintained. Only shrub and herbaceous plants will be
                        allowed to grow in the right-of-way.”39

         66.       General Condition 18 of NWP-12 prohibits its use for activities that are likely to

directly or indirectly jeopardize, threaten or endanger species under the ESA or destroy or

adversely modify designated critical habitat for such species.40

         67.       These statements of the Corps, alone, belie JSSP’s representation in its PCN that

its “conversion” of forested wetlands to scrub-shrub or emergent wetlands would only be

“temporary.”



35
   Appendix at pp. 107-119 (Decision Document at pp. 43-55).
36
   Appendix at p. 118 (Decision Document at p. 54).
37
   Appendix at p. 118 (Decision Document at p. 54).
38
   Appendix at p. 121 (Decision Document at p. 57).
39
   Appendix at p. 121 (Decision Document at p. 57).
40
   Appendix at pp. 194-195 (2017 Nationwide Permits, General Conditions, District Engineer’s Decision, Further
Information, and Definitions pp. 42-43).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                           – PAGE 21
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 22 of 49 PageID #: 5568




         68.       At p. 63 of its Decision Document the Corps flatly states, “the terms, conditions,

and provisions of the NWP were developed to insure that individual and cumulative adverse

environmental effects are no more than minimal.”41 These and other admissions demonstrate past

versions of NWP-12 “have resulted in direct and indirect impacts to wetlands, streams, and other

aquatic resources.42

         69.       The Decision Document, likewise, acknowledges those activities [under NWP-12]

may have legacy effects that cumulative effects and affect the quantity and quality of those

resources and the functions they provide. The Corps even acknowledged temporary filling, such

as that to be engaged in by JSSP, may cause short-term or permanent partial losses of aquatic

resource functions and services. During construction of utility lines, inadvertent pollution and

other impacts may be such that additional authorization under Department of Army permits may

be necessary to remedy them.43

         70.       Against this backdrop of admitted impacts to habitat and ecosystems, the ESA

provides a low threshold for requiring Section 7(a)(2) Consultation: an agency must initiate formal

consultation for any activity that “may affect” listed species and critical habitat. 16 U.S.C. §

1536(a)(2); 50 C.F.R. § 402.14. The Corps moreover acknowledges that NWP-12 “will result in

a minor incremental contribution to the cumulative effects to wetlands, streams, and other aquatic

resources in the United States.”44

         71.       As the Montana court concluded at page 13 of its decision, these types of

discharges, when considered in connection with the number of times NWP-12 will be used during



41
   Appendix at p. 127 (Decision Document at p. 63).
42
   See Appendix at p. 109 (Decision Document at p. 45).
43
   Appendix at pp. 109-110 (Decision Document at pp. 45-46).
44
   Appendix at p. 116 (Decision Document at p. 52).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 22
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 23 of 49 PageID #: 5569




its 5-year term, it is clear NWP-12 authorizes discharges that “may affect” listed species and

critical habitat.

         72.        For these reasons, the Corps is required to engage in Section 7 Consultation at the

programmatic level with Fish & Wildlife Service over the potential impacts to threatened and

endangered species associated with it use. Until such time as that consultation occurs, new

construction of the JSSP project cannot be authorized, nor can it occur, under NWP-12.

Consequently, the Corps must be enjoined from authorizing JSSP’s construction under NWP-12;

and JSSP must be enjoined from proceeding under verification SWG-2018-00890.

                    c.    The Corps Has Failed To Satisfy The Guidelines In Issuing And
                          Verifying JSSP’s Use of NWP-12

         73.        In overseeing the 404 permit process the Corps must also comply with Guidelines

promulgated by the U.S. Environmental Protection Agency (EPA), which are incorporated into

the Corps’ own regulations. Id. § 1344(b)(1); 33 C.F.R. §§ 320.4(b)(4), 325.2(a)(6). The objective

of these “404(b)(1) Guidelines,” set forth at 40 C.F.R. § 230, is to prevent unacceptable adverse

impacts to the nation’s aquatic ecosystems from the discharge of dredged or fill material. 40 C.F.R.

§ 230.1(c).

         74.        Responsibility for the day-to-day administration of permitting falls to the Corps’

district and division engineers. 33 C.F.R. 320.1(a)(2).

         75.        The Guidelines provide no discharge of dredged or fill material shall be permitted

under an individual permit: (1) if there is a practicable alternative to the proposed discharge; (2) if

the discharge causes or contributes to violations of applicable state water quality standards; (3) if

the discharge causes or contributes to significant degradation of the environment; and (4) unless

all appropriate and practicable steps have been taken to minimize potential adverse impacts. Id. §

230.10.     “Practicable alternatives” include “not discharging into the waters of the U.S. or
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 23
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 24 of 49 PageID #: 5570




discharging into an alternative aquatic site with potentially less damaging consequences.” Id. §

230.5(c); see id. § 230.10(a). The Corps’ regulations also require destruction of wetlands be

avoided to the extent practicable. 33 C.F.R. § 320.4(b), (r).

         76.       The Guidelines also address general permits such as NWP-12. In addition to noting

the Guidelines have been developed by the EPA and the Corps (40 C.F.R. § 230.2(a), they also

establish that it must be demonstrated “a discharge will not have an unacceptable adverse impact

either individually or in combination with known and/or probably impacts of other activities

affecting the ecosystems of concern.” (40 C.F.R. § 230.1(c)). And that the overriding principle

of the Guidelines “should be that degradation or destruction of special sites [such as wetlands] may

represent an irreversible loss of aquatic resources.” (40 C.F.R. § 230.1(d)).

         77.       40 C.F.R. § 230.2(c) specifically states:

                  “no modifications to the basic application, meaning, or intent to these
                  Guidelines will be made without ruling making by the Administrator
                  under the Administrative Procedure Act (5 U.S.C. § 551 et. seq.).”

         78.       The Guidelines establish various evaluations that must be made in order to

authorize a General Permit such as NWP-12 and those evaluations must “be performed at the time

of General Permit issuance.” (40 C.F.R. § .6(d)). 40 C.F.R. § 230.7(a) sets forth the conditions

required to be met by the Corps to issue a general permit. Among them are that pursuant to the

evaluations to be performed by the Corps to issue NWPs, the Corps must demonstrate activities

under the Permit “will have only minimal adverse effects” when performed separately, and “will

have only minimal cumulative adverse effects on water quality in the aquatic environment.” (40

C.F.R. § 230.7(a)(2)(3)).

         79.       Specific determinations, based on required evaluations in 40 C.F.R. § 230.11 must

be made concerning physical sub-strata determinations, water circulation fluctuation and solidity,

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 24
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 25 of 49 PageID #: 5571




suspended particulate/turbidity, contaminate determinations, and proposed disposal site

determinations.

         80.       The Corps’ reauthorization and re-issuance of NWP-12 as applied to the JSSP

Project including, in particular, its use of the “single and complete project” method of determining

wetlands acreage impacts fails to satisfy the Guidelines. In the same manner, classification of the

destruction of forested wetlands as “converted” likewise prevents an impact analysis that satisfies

the Guidelines. In addition to failing to satisfy the requirements of 40 C.F.R. § 230, use of this

method to calculate impacts to Waters of the U.S. is arbitrary, capricious and not in accordance

with law. The use of both the stream crossing calculation, and the “conversion” of methods

calculation, together, for the JSSP Project results in more than the “minimal adverse environmental

effects” and more than “minimal cumulative adverse effects on the environment.” These effects

prohibit the use of NWP-12.

                   d.     The Corps Illegally Verified NWP-12 for Use On the JSSP Project

         81.       The second paragraph of the Galveston District’s statement on its website

concerning the use of the 2017 Nationwide Permits and regional conditions states:

                        “an activity is authorized under a NWP only if that activity and the
                        permitee satisfy all of the NWP’s terms and conditions. Activities
                        that do not qualify for authorization under a NWP still may be
                        authorized by an Individual Permit (IP) or a Regional General
                        Permit (RGP).”45

The Galveston Corps failed to follow this standard and requirement when it verified JSSP’s use of

NWP-12. Neither the activity nor the permittee (JSSP) satisfied all the NWP-12 terms and

conditions for its use. In the same manner, the Corps’ dissection of the pipeline project into sub-



45
  Appendix at p. 199 (https://www.swg.usace.army.mil/Business-With-Us/Regulatory/Permits/Nationwide-General-
Permits)
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                      – PAGE 25
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 26 of 49 PageID #: 5572




projects based on each water body crossed violates the Clean Water Act and NEPA. In its PCN,

JSSP admitted there would be fourteen (14) water bodies crossed where permanent impacts to

wetlands would be greater than 1/2-acre at each “single and complete” project.46

                   (1)       The Corps Use of its Definition for “Single and Complete Project” as
                             Applied to the JSSP Project Violates the Clean Water Act and NEPA.

         82.       NWP-12 also authorizes discharges into waters of the United States for the

construction of related substation facilities, access roads, and overhead utility lines. 82 Fed. Reg.

2,007.

         83.       Although NWP-12 is limited to utility projects with impacts of 1/2-acre of loss of

U.S. waters for each “single and complete project,” for linear projects the Corps defines that term

as “that portion of the total linear project . . . that includes all crossings of a single water of the

United States (i.e., a single waterbody) at a specific location.” Id. at 2,007 (emphasis added). In

other words, NWP-12 allows pipelines and other linear utility projects to use NWP-12 separately

at each location where the project crosses a river, stream, or wetland. By contrast, non-linear

projects can invoke NWP-12 only once for the overall project, unless the separate components of

the project would have “independent utility” (i.e., if the components could function as stand-alone

projects). Id. at 2,006.

         84.       NWP-12 thus allows the Corps to treat numerous water crossings along a proposed

linear utility project—which in larger pipeline projects can number in the hundreds-as separate

“single and complete projects” that each qualify separately under the same NWP-12. The wetlands

impacts in the aggregate, and for the complete project are not considered in determining if impacts

are great than 1/2-acre.



46
 Appendix at pp. 171-183 (FOIA 829-41).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 26
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 27 of 49 PageID #: 5573




         85.       Despite the putative 1/2-acre limitation, there is no limit to the number of times a

single linear utility project can use NWP-12, nor is there a maximum number of acres of water that

a linear project can impact while still being authorized under NWP-12. Because the Corps treats

each crossing separately, it does not use the total amount of lost acreage attributable to a project

to determine whether the half-acre threshold has been met. Even though, throughout submissions

made by JSSP, “the Project” is defined to be the construction and operation its pipelines (2), for

purposes of NWP-12, each separate water crossing is defined to be its own project. JSSP’s

obligation to obtain an individual permit is consumed by this definitional artifice.

         86.       The Corps rationalizes this practice by claiming water crossings on a linear pipeline

are usually at “separate and distant” locations and/or separate watersheds along a pipeline route

such that cumulative effects are dissipated. For example, the Final Decision states:

                We do not agree that the [½-acre] limit should apply to the entire utility line
                because the separate and distant crossings of waters of the United States are
                usually at separate waterbodies scattered along the length of the utility line,
                and are often in different watersheds . . . . For utility lines that cross the same
                waterbody (e.g., a river or stream) at separate and distant locations, the
                distance between those crossings will usually dissipate the direct and indirect
                adverse environmental effects so that the cumulative adverse environmental
                effects are no more than minimal.

 Id. at 1,885.

The explanation for the Corps’ action in the Final Decision makes no sense; it merely expresses

the Corps’ failure to satisfy 33 U.S.C. § 1344, and the Guidelines, as it relates to the JSSP Project.

         87.       NWP-12 does not actually require multiple crossings along a linear project be

“separate and distant” or in separate watersheds: it does not define the phrase “separate and distant”

or impose any spacing requirements, and it does not require District Engineers to make a “separate

and distant” finding. In fact, linear projects permitted by NWP-12, often have multiple water

crossings within them. Worse, there are no limits. Multiple crossings would add up to tens or
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 27
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 28 of 49 PageID #: 5574




hundreds of acres of impacts, and yet NWP-12 is still available as though no more than 1/2-acre

will be affected. The Corps’s terminology and characterization does not diminish the aggregate

acreage of waters of the U.S. permanently impacted. It merely reclassifies the geographic area to

permit the destruction to occur with greater ease and less compliance. Indeed, because of the

relative lack of oversight under NWP-12, the Corps cannot even calculate the total acres of Waters

of the U.S. impacted by its use. Here, using the single water body /single and complete project

methodology, the admitted total permanent impacts to forested wetlands, alone (20.04 acres) are

over 40 times as great as the 1/2-acre limit.

         88.       The Corps further claims District Engineers, upon receipt of a PCN for an NWP-

12 project, will conduct a project-level review to ensure all of its water crossings “will cause only

minimal adverse environmental effects when performed separately, and will have only minimal

cumulative adverse effect on the environment,” as required by 33 U.S.C. § 1344(e)(1). 82 Fed.

Reg. at 1,870; see also id. at 1,885 (“If the District Engineer determines after reviewing the PCN

that the cumulative adverse environmental effects are more than minimal . . . he or she will exercise

discretionary authority and require an individual permit.”).47 Environmental impacts greater than

1/2-acre are by definition “more than minimal.”

         89.       However, NWP-12 requires a permittee to submit a PCN only if the proposed

project meets certain criteria. See, e.g., id. at 1,985-86, 1,998-2,008.48 If none of these criteria is

met, a project proponent may commence with the activity under NWP-12 without notifying the

Corps or the public at all.

         90.       In fact, although JSSP submitted a PCN here, many project applicants proceed



47
 Appendix at p. 155.
48
 Appendix at pp. 158-159, 160-170.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 28
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 29 of 49 PageID #: 5575




under NWP-12 without ever submitting a PCN or notifying the Corps, and thus the Corps District

Engineers lack the opportunity to keep track of all projects (and all uses of Waters of the U.S.

impacted) to determine cumulative impacts or to evaluate the environmental effects of those

projects in any way.

         91.       The Corps’ definition, moreover, is contrary to, and in conflict with, the Clean

Water Act’s purpose of protecting the integrity of Waters of the United States, as well as the entire

framework for NEPA, which requires analysis of impacts based on “major federal action” and its

scope and definition. 40 C.F.R 1508.18(a), (b), 1508.25.

                   (2)           The JSSP Project’s Impact of Greater than 1/2-acre at Fourteen (14)
                                 Water Body Crossing makes NWP-12 Unavailable to JSSP.

         92.       When an applicant does submit a PCN, the PCN must include a listing of not only

the water crossings that triggered the PCN requirement, but also all water crossings along the

project. 82 Fed. Reg.. at 1,986 (Note 8) (stating that the PCN must include “other separate and

distant crossings that require Department of the Army authorization but do not require pre-

construction notification” (emphasis added)).49 The District Engineer must then “evaluate the

PCN in accordance with Section D, ‘District Engineer’s Decision,’” and “may require mitigation

to ensure the authorized activity results in no more than minimal individual and cumulative adverse

environmental effects.” Id. In turn, Section D, “District Engineer’s Decision,” states “the District

Engineer will determine whether the activity authorized by the NWP will result in more than

minimal individual or cumulative adverse environmental effects or may be contrary to the public

interest.” Id. at 2,004.50 “For a linear project, this determination will include an evaluation of the




49
 Appendix at p. 159.
50
 Appendix at p. 166.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 29
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 30 of 49 PageID #: 5576




individual crossings of waters of the United States to determine whether they individually satisfy

the terms and conditions of the NWP(s), as well as the cumulative effects caused by all of the

crossings authorized by NWP.”51 Id. at 2,004- 05 (emphasis added).52 Any legitimate review of

the PCN by the District Engineer would have required JSSP to obtain an individual permit.

         93.       Here, even using the water crossing identified JSSP still fails to satisfy the 1/2-acre

loss limit required by NWP-12 at fourteen (14) different water crossings.

         94.       Section 1.0 of NWP-12 makes clear it may be used only when “the activity does

not result in the loss of greater than 1/2-acre of Waters of the United States for each single and

complete project.”53 As a result of the reauthorization of NWP-12 the Corps concluded:

                “We are retaining the 1/2-acre limit for this NWP because we believe it is an
                appropriate limit . . . .”54

The Corps added on the same page: “The 1/2-acre limit cannot be waived.”55

         95.       In its PCN at Section 3.4.156 in its chart entitled “Temporary Impacts to Wetlands,”

JSSP misrepresents the permanent destruction of 20.04 acres of Forested Wetlands as

“Temporary.” This misrepresentation, embraced by the Corps, is wrong for one important reason:

the impacts are not temporary.



51
   The same section provides additional detail about what that analysis should look like: “When making minimal
adverse environmental effects determinations the District Engineer will consider the direct and indirect effects caused
by the NWP activity. He or she will also consider the cumulative adverse environmental effects caused by activities
authorized by NWP and whether those cumulative adverse environmental effects are no more than minimal. The
District Engineer will also consider site specific factors, such as the environmental setting in the vicinity of the NWP
activity, the type of resource that will be affected by the NWP activity, the functions provided by the aquatic resources
that will be affected by the NWP activity, the degree or magnitude to which the aquatic resources perform those
functions, the extent that aquatic resource functions will be lost as a result of the NWP activity (e.g., partial or complete
loss), the duration of the adverse effects (temporary or permanent), the importance of the aquatic resource functions
to the region (e.g., watershed or ecoregion), and mitigation required by the District Engineer.” Id. at 2005.
52
   Appendix at pp. 166-167.
53
   Appendix at p. 65 (Decision Document p. 1).
54
   Appendix at p. 75 (Decision Document p. 11).
55
   Appendix at p. 75 (Decision Document p. 11).
56
   Appendix at p. 171 (FOIA 829).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                                       – PAGE 30
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 31 of 49 PageID #: 5577




         96.       JSSP, in its PCN, admits the impact and duration of the destruction to thirteen (13)

forested wetlands as “permanent” at the acreage impacts set forth below. Each results in a loss of

greater than 1/2-acre.57 They include:

                    Wetland 201-7.343 acres, Forested; (on Optimus Property);
                    Wetland 221-0.886 acre, Forested;
                    Wetland 225-0.572 acre, Forested;
                    Wetland 233-0.508 acre, Forested;
                    Wetland 23400.643 acre, Forested;
                    Wetland 235-0.725 acre, Forested;
                    Wetland 240-2.85 acres, Forested;
                    Wetland 245-0.902 acre, Forested;
                    Wetland 248-0.915 acre, Forested;
                    Wetland 250-1.096 acres, Forested;
                    Wetland 253-0.620 acre, Forested;
                    Wetland 290-0.533 acre, Forested;
                    Wetland 401-1.537 acres, Forested.

         97.       JSSP identified one scrub-shrub wetland, Number 294a as having permanent

impacts of 0.505 acre.58

         98.       The Corps makes clear a party, like JSSP, that exceeds the 1/2-acre limit must

obtain an individual permit. The applicable language reads:

         99.       “If one or more crossings of Waters of the United States for a proposed utility line

do not qualify for authorization by NWP, then the utility line would require an individual permit

because of 33 C.F.R. 330.6(d).”59

         100.      The Corps action in verifying Nationwide Permit SWG-2018-00890 with respect

to the JSSP Project was arbitrary and capricious, not in accordance with law, in violation of the

APA, the CWA, and NEPA.




57
   Appendix at pp. 181-183 (FOIA 839-41).
58
   Appendix at pp. 181-183 (FOIA 839-41).
59
   Appendix at p. 80 (Decision Document p. 16).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 31
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 32 of 49 PageID #: 5578




         2.        JSSP

         101.      It is also likely Plaintiff will succeed on the merits of its Clean Water Act claims to

restrain JSSP from construction of the JSSP pipeline in Waters of the United States and on Optimus

property. Because NWP-12 was not properly reauthorized and re-issued as to the JSSP Project, it

is unavailable for use in connection with new construction by JSSP. Even the Corps’s verified use

of NWP-12 by JSSP in connection with Permit No. SWG-2018-00890, an invalid permit, cannot

form the basis for discharges into Waters of the U.S. Consequently, NWP-12 is unavailable for

use by JSSP and the discharges that are part of the JSSP pipeline’s construction are unauthorized.

         102.      Plaintiff is also likely to succeed on the merits of its claim that NWP-12 is

unavailable to JSSP because the JSSP pipeline project will permanently destroy more than 1/2-

acre of Waters of the United States. In fact, the 1/2-acre limitation is violated on the face of the

Permit when it authorizes the permanent conversion of 20.04 acres of forested wetlands to

emergent wetlands. The conversion of one type of wetlands to another necessarily involves the

destruction of the wetlands being “converted.” 20.04 acres is more than forty times the 1/2-acre

limitation contained in NWP-12. Even though the chart in the PCN at Section 3.4.1 clarifies JSSP’s

impacts as “temporary”60, the PCN analysis classifies each of the impacts to forested wetlands as

permanent.”61

         103.      Moreover, twice within NWP-12 JSSP’s and the Corps’ “conversion” is forbidden.

First, in Section 23(g) of NWP-12 the section on Compensatory mitigation states: (g) “. . . for

example, if an NWP-12 has an acreage limit 1/2-acre, it cannot be used to authorize any NWP

activity resulting in the loss greater than 1/2-acre of Waters of the United States, even if



60
 Appendix at p. 171 (FOIA 829).
61
 Appendix at pp. 179-183 (FOIA 837-41).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 32
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 33 of 49 PageID #: 5579




compensatory mitigation is provided that replaces or restores some of the lost waters.”62

         104.      The term “compensatory mitigation” is defined as follows:

                     “the restoration (re-establishment or rehabilitation), establishment
                     (creation), enhancement, and/or in certain circumstances preservation
                     of aquatic resources for the purposes of offsetting unavoidable
                     adverse impacts which remain after all appropriate and practicable
                     avoidance and minimization have been achieved.”63

         105.      Loss of Waters of the United States is defined, and includes the following language:

                        “the acreage of Loss of Waters of the U.S. is a threshold
                        measurement of the impact to jurisdictional waters for determining
                        whether a project may qualify for an NWP; it is not a net threshold
                        that is calculated after considering compensatory mitigation that
                        may be used to offset losses of aquatic functions and services.”64

         106.       It cannot be contested the “conversion” of one kind of wetland to another does not

result in the destruction of the wetland being converted. JSSP’s Permit relies on actually what the

Permit prohibits in order to putatively fall within the 1/2-acre limitation.

         107.      NWP-12 is not available to JSSP here for three (3) other reasons:

                   (a) The Verification requires JSSP to obtain from the Corps a Real Estate
                       approval, known as an outgrant, of the impacts potentially caused by JSSP’s
                       project to properties in which the Corps has an interest. The Verification
                       states:

                          “If the requested project is approved, a signed outgrant by the Chief
                          of Real Estate will be issued. The executed outgrant is required
                          before this project can begin.”65

                The Response to Plaintiff’s FOIA did not include a signed outgrant from the
        Corps’ Chief of Real Estate. Consequently, JSSP’s project cannot yet begin;



62
   Appendix at p. 196 (2017 Nationwide Permits, General Conditions, District Engineer’s Decision, Further
Information, and Definitions at page 48).
63
   Appendix at p. 197 (2017 Nationwide Permits, General Conditions, District Engineer’s Decision, Further
Information, and Definitions at page 56).
64
   Appendix at p. 198 (2017 Nationwide Permits, General Conditions, District Engineer’s Decision, Further
Information, and Definitions at page 58).
65
   Appendix at p. 188 (FOIA 1705).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                            – PAGE 33
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 34 of 49 PageID #: 5580




                   (b) NWP-12 may not be used for discharges into “tidal waters or in non-tidal
                       waters adjacent to tidal waters.”66 JSSP’s PCN includes a submission
                       concerning whether the activity offsets coastal, tidal or navigable waters. JSSP
                       stated “Yes,” the project would offset such waters, and explained the waters
                       involved: “Neches River and tidally influenced wetlands associated with the
                       river system.”67 JSSP also admitted the Natural Resource Area that may be
                       affected include, “Coastal Wetlands” and “Waters Under Tidal Influence.”68
                       The same submission also addresses how JSSP will respond to “tidally
                       influenced wetlands” that are impacted.

                   (c) JSSP was required to provide a final “Drill Frac-Out and Contingency Plan”
                       to use NWP-12. It never provided a final plan, only a draft, to be “revised and
                       finalized upon bid and award of construction contract.” The FOIA Response
                       did not include the final Drill Frac-Out and Contingency Plan for HDD
                       requirement.

         108.      Because the Verification of the JSSP Permit authorizes permanent loss of Waters

of the U.S. exceeding 1/2-acre, NWP-12 is not available for the Project.

         109.      Plaintiff will not repeat the analysis demonstrating the Corps definition of “single

and complete project” violates the Clean Water Act and NEPA, and that JSSP’s pipeline does not

qualify for NWP-12 because of its greater than 1/2-acre permanent impacts to fourteen (14) “single

and complete projects” each. To prevent unnecessary duplication, Plaintiff respectfully refers the

Court to Section IVB1 immediately, supra.

         110.      Plaintiff has a strong likelihood of success that the Corps’ has violated the APA

and the Clean Water Act and that JSSP’s use of NWP-12 does not provide a basis for discharges

into the Waters of the U.S., and that construction on Optimus Property under it should be enjoined.

C.       Plaintiff, The Environment and the Public Are At Serious and Immediate Risk of
         Irreparable Harm

         111.      As set forth above and in the supporting affidavit of Ms. Terri Finn, JSSP has




66
   Appendix at p. 133 (Decision Document p. 69).
67
   Appendix at p. 184 (FOIA 891).
68
   Appendix at p. 185 (FOIA 892).
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 34
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 35 of 49 PageID #: 5581




initiated condemnation proceedings against Optimus in an effort to secure and condemn the right-

of-way for the JSSP pipeline based on JSSP’s Permit. Should JSSP be allowed to commence

construction of the JSSP pipeline without first obtaining a valid, individual permit, and performing

the investigations and other activities required under NEPA, the CWA, and ESA, Plaintiff will be

irreparably harmed by the taking of a portion of its property for use as a Corps permitted pipeline.

         112.      Plaintiff must demonstrate “that [it] is likely to suffer irreparable harm in the

absence of preliminary relief.” Software Dev. Techs. V. TriZetto Corp., 590 F.App’x 342, 344 (5th

Cir 2014) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). In this case

the injury is not only likely, it is underway. JSSP has begun the condemnation process and is ready

to enter onto Plaintiff’s property to begin clearing for and construction of the pipeline.69

         113.      The impacts of this threat of clearing and construction constitute irreparable harm

and support a preliminary injunction. See U.S. v. Marine shale Processors, 81 F.3d 1329, 1360

(5th Cir. 1996) (“Environmental injury, by its nature, can seldom be adequately remedied by

money damages and is often permanent or at least of long duration, i.e., irreparable. If such injury

is sufficient likely, therefore, the balance of harms will usually favor the issuance of an injunction

to protect the environment.”) (quoting Amoco Prod. Co. v. Vill. Of Gambell, 480 U.S. 531, 545

(1987); See also Sierra Club v. Peterson, 185 F.3d 349, 374 (5th Cir. 2000), vacated on other

grounds 228 F.3d 559 (5th Cir. 2000) (granting preliminary injunction to stop Forest Service even-

aged timber management practices threatening the environment).

         114.      A “procedural injury” arising from a NEPA violation, coupled with concrete injury




69
  At a Special Commissioners Hearing on August 12, 2020, the Commissioners awarded Optimus $17,200,000.00
as just compensation. Once JSSP deposits that amount, it is authorized under Section 21.021 of the Texas Property
Code to take Plaintiff’s Property.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                            – PAGE 35
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 36 of 49 PageID #: 5582




to aesthetic, environmental, property, or other protected interests, is sufficient to demonstrate

irreparable harm. Fund for Animals v. Norton, 281 F.Supp.2d 209, 222 (D.D.C. 2003); Fund for

Animals v. Clark, 27 F.Supp.2d 8, 14 (D.D.C. 1998); and See Sierra Club v. Marsh, 872 F.2d 497,

500 (1st Cir. 1989) (Breyer, J.) (“[W]hen a decision to which NEPA obligations attach is made

without the informed environmental consideration that NEPA requires, the harm that NEPA

intends to prevent has been suffered.”). “[T]he ‘risk implied by a violation of NEPA is that real

environmental harm will occur through inadequate foresight and deliberation’ by the acting federal

agency.” Catron Cty. Bd. Of Commissioners v. U.S. Fish & Wildlife Serv., 75 F.3d 1429, 1433

(10th Cir. 1996) (quoting Marsh, 872 F.2d at 504); See also Found. On Econ. Trends v. Heckler,

756 F.2d 143, 157 (D.C Cir. 1985) (“the lack of an adequate environmental consideration looms

as a serious, immediate, and irreparable injury”).

         115.      The harm from the Corps’s NEPA violation in this case is real.      Plaintiff’s

procedural rights will be forever lost should Defendants not be enjoined. And here, those

procedural rights are greater than in most environmental cases because the statutes, regulations

and procedures authorizing discharges into Waters of the United States not only result in

authorizing that activity, but also are an essential legal component to the condemnation being

brought by JSSP, and by which, Plaintiff’s property will be taken. In this regard, Plaintiff is at

serious risk that its constitutional rights will be violated by both JSSP and the Corps when

Plaintiff’s property is taken without following proper procedures. The end result, moreover, that

Plaintiff’s property will be taken at the end of the condemnation process, presents a harm in

addition to the loss of its procedural rights. An unconstitutional taking of property includes not

only a violation of procedural due process, but also, the unconstitutional, physical taking of

Plaintiff’s property. The Corps’ failure to satisfy its NEPA, CWA, and ESA obligations with

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 36
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 37 of 49 PageID #: 5583




respect to the JSSP Project directly exposes Plaintiff to these irreparably harms.

         116.      In the same manner, Waters of the United States will be destroyed without proper

authorization and Plaintiff’s recreational and other NEPA interests will be harmed by JSSP

continuing under an invalid permit. Not only would Optimus’s property be taken, but its ability

to use Waters of the United States for recreational and other NEPA purposes will be harmed. In

addition, threatened and endangered species and their habitat may be harmed by the failure of the

Army Corps to engage in programmatic consultation prior to reauthorization and re-issuance of

NWP-12 as applied to the JSSP Project. The fact that the Corps actions, including the failure to

consult at the programmatic level, and the issuance of NWP-12 to JSSP, “may affect” endangered

species or their habitat also gives rise to a likely harm to Plaintiff.

D.       Plaintiff Prevails on a Balancing of Harms Analysis

         117.      The actions of the Corps that are arbitrary, capricious, and not in accordance with

law, stem from their own conduct and are proved by their own admissions. They include

obligations required by statute, regulation and guidance. They include requirements contained on

the face of the Corps’ own NWP-12. The Corps’ has not satisfied its mandatory duties; Plaintiff

has no such duties. To the extent Plaintiff’s conduct is alleged to cause any harm to Defendants,

Plaintiff denies it and points to a complete absence of such proof. To the extent JSSP and the

Corps complain they are harmed by being required to follow laws and regulations – such harm is

self-inflicted. Violation of law in connection with Federal Action can always support injunctive

relief. Plaintiff should prevail in any objective balancing of harms to the parties in this action.

         118.      The balance of harms in favor of Plaintiff is appropriate for several reasons:

         •    It maintains the integrity of the APA, NEPA, CWA and ESA processes by requiring
              the Defendants to comply with applicable laws, regulations, and guidelines.


PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 37
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 38 of 49 PageID #: 5584




         •    The relief sought, specifically requiring JSSP to obtain an Individual Clean Water Act
              Permit, is in the public’s interest. Unlike a NWP-12, the individual permit remains
              valid, and it requires enhanced agency review, public notice, and the ability of the
              public to comment.

         •    Only injunctive relief, and not money damages or any other relief at law, will remedy
              the Army Corps’ APA violations.

         •    Plaintiff is entitled to injunctive relief because if JSSP and the Corps are not required,
              at this time, to perform the statutorily mandated investigations and reviews and obtain,
              in the case of JSSP, the appropriate Corps permit, approvals and consents, Plaintiff
              loses forever the procedural rights it is assured under APA, NEPA, the CWA, and the
              ESA.

         •    If Defendants are not required to follow APA, NEPA, CWA and ESA, Defendants will
              be forever relieved of those obligations and responsibilities – all contrary to law
              imposed on Defendants, and commitments and obligations independently assumed by
              Defendants.

         •    Neither amounts or efforts previously expended or to be expended, by JSSP or the
              Corps in constructing the project illegally, nor delay penalties or damages that may be
              incurred, balance the harm in favor of Defendants. Any funds spent prior to fulfilling
              APA, NEPA, CWA, and ESA obligations were spent in noncompliance and should be
              given little weight. Those funds to be expended in the payment of delay penalties or
              damages would not have been incurred had JSSP and the Corps completed legally
              required consultations assessments and investigations prior to commencing
              construction. JSSP’s harm, if any, is self-inflicted.

         •    The ultimate outcome of the Corps’s invalid reauthorization, re-issuance, and
              verification of JSSP’s Permit, as well as JSSP’s illegal use of JSSP’s Permit, results
              ultimately in the taking of Plaintiff’s property without the process that is due under the
              Fifth Amendment.

         119.      Where, as here, a plaintiff has shown environmental injury is “sufficiently likely,”

the Supreme Court has held, “the balance of harms will usually favor the issuance of an injunction

to protect the environment.” Amoco Prod. Co. v. Vill. Of Gambell, 480 U.S. 531, 545 (1987); See

also League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d

755, 766 (9th Cir. 2014) (irreparable environmental injuries outweigh temporary economic harms);

Indigenous Envtl. Network v. State Dep’t, 369 F.Supp.3d 1045, 1051-52 (D. Mont. 2018)

(concluding potential environmental damage to the public outweighed any energy security and
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 38
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 39 of 49 PageID #: 5585




economic benefits provided by Keystone XL pipeline). Applying that principle here, it is clear the

irreparable harm to the environment, Plaintiff, and the public outweigh any temporary harm that a

preliminary injunction may cause the Corps, or JSSP.

         120.      JSSP and the Corps will undoubtedly contend the delays associated with the

invalidation of JSSP’s use of NWP-12 for the JSSP Project, and attendant delays in time and costs,

should be balanced against the Corps’s and JSSP’s failures to follow the law.

         121.      In fact, “monetary injury is not normally considered irreparable” absent the threat

of being driven out of business. hiQ Labs, Inc. v. Linked In Corp., 938 F.3d 985, 993 (9th Cir.

2019); See also American Hospital Association v. Harris, 625 F.2d 1328, 1331 (7th Cir. 1980)

(“injury resulting from attempting compliance with government regulations ordinarily is not

irreparable harm.”). Put another way, JSSP has no inherent right to maximize its revenues by

using cheaper, quicker permitting processes when the preferred processes do not comply with the

ESA or other required laws. League of Wilderness Defenders/Blue Mountains Biodiversity Project

v. Connaughton, 752 F.3d 755, 766 (9th Cir. 2014) (irreparable and environmental injury outweigh

temporary economy harms).

         122.      Plaintiff would suffer substantial, irreparable harm if the court would allow JSSP

to use an invalid NWP-12 for construction. The fact that the Corps predicts 57,500 uses of NWP-

12 during its term compounds any individual harm and confirms cumulative impacts of NWP-12

use may affect endangered species.

         123.      Neither costs, timing delays, nor resources to be employed by the Corps’ required

consultation under the ESA outweigh the harm suffered because of the Corps’ failure to so engage.

In fact, the equities and public interest factors always tip in favor of the protected species “when

evaluating a request for injunctive relief to remedy an ESA procedural violation.” Cottonwood

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 39
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 40 of 49 PageID #: 5586




Environmental Loss Center, 789 F.3d at 1091.

         124.      The public interest further weighs in favor of this court issuing injunctive relief. As

the Montana court notes at p. 36 of its Order amending summary judgment of May 11, 2020:

                   no public interests exist in allowing the construction of new oil and gas
                   pipelines to proceed before the Corps has completed the legally required
                   programmatic consultation under Section 7 of the ESA.

         125.      This programmatic consultation allows for a broad-scale examination of NWP-12’s

potential impacts and safeguards against the “piecemeal destruction” of listed species and critical

habitats at risk based on the Corps project only analysis.

         126.      The public’s interest is best served in ensuring the Corps and its applicants for

permits such as JSSP, comply with all environmental laws and regulations associated with their

actions.

         127.      As a different Montana court put it, in Montana Wilderness Association v. Fry, 408

F.Supp.2d 1032, 1038 (D. Mont. 2006), “the most basic premises of Congress’ environmental laws

is that the public interest is best served when the law is followed.”

         128.      Meanwhile, there would be no injury to the Corps from an injunction, and any

injury to the JSSP would be purely economic and temporary. As noted, economic harm is not

irreparable and does not provide an adequate basis for denying injunctive relief. See e.g., Sampson

v. Murray, 415 U.S. 61, 90 (1974) (potential monetary injury is not irreparable). Moreover, courts

have consistently held the “loss of anticipated revenues . . . does not outweigh irreparable damage

to the environment.” Nat’l Parks Conservation Ass’n v. Babbitt, 241 F.3d 722, 738 (9th Cir. 2001);

See also League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752

F.3d at 766 (irreparable environmental injuries outweigh temporary economic harms).

         129.      That the project might be delayed if the Corps is required to conduct a NEPA

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 40
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 41 of 49 PageID #: 5587




analysis is no injury to JSSP. See Alaska Center for the Environment v. West, 31 F.Supp.2d 711,

723 (D. Alaska 1998) (noting longer permit processing time was “not of consequence sufficient to

outweigh irreversible harm to the environment”); See Wild Earth Guardinas v. Zinke, 368

F.Supp.3d 41, 84 n.35 (D.D.C. 2019) (citation omitted) (“the risk of economic harm from

procedural delay and industrial inconvenience ‘is the nature of doing business, especially in an

area fraught with bureaucracy and litigation’”). Similarly, the Fifth Circuit has recognized that,

where a plaintiff has demonstrated a clear violation of NEPA, the “remedy should be shaped so as

to fulfill the objective of the statute as closely as possible,” and preliminary injunction is often

appropriate to protect the public interest, even if the project has already commenced. Envtl. Def.

Fund v. Marsh, 651 F.2d at 1005 (enjoining a federal highway project where the Corps refused to

prepare an adequate NEPA analysis addressing “significant environmental impacts,” even though

the project was “55% complete”).

         130.      In any event, Optimus’s requested injunctive relief would not actually require JSSP

to cease all construction activities. Instead, Optimus requests only that the Court stay the Corps’

of Engineers’ Clean Water Act NWP-12 verifications and enjoin any activity on Optimus Property,

or in the water crossings resulting in illegal discharges under section 404 of the CWA which impact

Optimus’s Property. This limited injunction would require the Corps under the individual permit

process to fully evaluate, and invite public comment on, the direct and cumulative environmental

risks and impacts of its decision. In the meantime, JSSP Pipeline is free to continue construction

in the areas outside of Optimus Property and Waters of the United states.

         131.      Any potential harm to the pipeline owner is self-inflicted because it chose to

proceed knowing its project could not qualify for use of NWP-12, and that the Corps failed to

conduct the environmental and formal public review process required under NEPA. See Davis v.

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 41
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 42 of 49 PageID #: 5588




Mineta, 302 F.3d 1104, 116 (10th Cir. 2002); See also Swan View Coal v. Weber, 52 F.Supp.3d

1160, 1161-62 (D. Mont. 2014) (any alleged harm “resulted from [the agency’s] failure to follow

the law in the first instance”).

         132.      JSSP cannot now claim a preliminary injunction to complete the environmental and

public review process would impose irreparable harm. See, e.g., Long v. Robinson, 432 F.2d 977,

981 (4th Cir. 1970) (finding it “elementary that a party may not claim equity in his own defaults”);

Fund for Animals v. Norton, 294 F.Supp.2d 92, 116-117 (D.D.C. 2003) (refusing to grant equitable

relief where party’s actions were “disingenuous at best,” and finding that “any economic or

emotional harm . . . falls squarely on the defendants’ shoulders”).

         133.      Additionally, “there is no reason to believe that the delay in construction activities

caused by the court’s injunction will reduce significantly any future economic benefit that may

result from the [project’s] operation.” See Alaska Conservation Council v. U.S. Army Corps of

Eng’rs, 472 F.3d 1097, 1101 (9th Cir. 2006), rev’d on other grounds, 129 S. Ct. 2458 (2009).

Moreover, any harm to JSSP from delaying the project sufficiently to ensure compliance with the

law is temporary at best. Granting limited preliminary injunctive relief here would only serve to

preserve the status quo until JSSP obtains a proper permit and the Corps completes the public

review process, and evaluates the direct, indirect and cumulative environmental impacts of

allowing JSSP’s dredge and fill activities.

E.       Injunctive Relief Is In The Public Interest

         134.      Injunctive relief is, likewise, warranted to preserve the integrity of the APA, NEPA,

CWA and ESA processes. More than that, injunctive relief sends the message that no party,

including governmental agencies, may benefit from agency action not in compliance with law.

Here, unlike many NEPA cases, injunctive relief is important because the Corps not only has failed

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 42
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 43 of 49 PageID #: 5589




to comply with laws and regulations imposed upon it, but has also failed to comply with the terms

of the NWP-12 invalidly issued by it as applied to the JSSP Project. The public has a great interest

in governments following the law and keeping their commitments.

         135.      The public’s interest in compliance with environmental laws extends beyond the

APA, NEPA, the CWA and the ESA. For almost 40 years, federal, state and local governments

have reflected the public’s interest and desire to legislate and enforce environmental laws and

regulations, especially those addressing preservation of the nation’s waterbodies, and protection

of endangered species. The public’s interest in harms to the JSSP Pipeline Project is de minimis

when compared with the public’s interest in a comprehensive, legal and regulatory framework

regulating adverse environmental impacts. Lastly, it is difficult if not impossible to believe the

public’s interest is benefited in anyway by the under analyzed, misguided decision to authorize the

use of a permit allowing for the destruction of over 40-times the amount of wetlands allowed –

under the very permit being used.

         136.      The public interest analysis also favors issuance of a preliminary injunction staying

the Corps’ Clean Water Act verifications for the JSSP pipeline, and enjoining any entry onto

Plaintiff’s Property as well as any ground disturbance in and around the 14 separate stream

crossings that have permanent impacts greater than 1/2-acre each. Until the NEPA process is

complete, and an individual CWA Permit obtained for several reasons.

         137.      As noted above, the public has an “undeniable interest” in ensuring that public

officials comply with the law. Colorado Wild v. U.S. Forest Serv., 523 F.Supp.2d 1213, 1223 (D.

Colo. 2007); See also Seattle Audubon Society v. Evans, 771 F.Supp. 1081, 1096 (W.I.). Wash.

1991), aff’d, 952 F.2d 297 (9th Cir. 1991) (“[t]this invokes a public interest of the highest order:

the interest in having government officials act in accordance with the law.”); Mont. Wilderness

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 43
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 44 of 49 PageID #: 5590




Ass’n v. Fry, 408 F.Supp.2d 1032, 1038 (D. Mont. 2006) (The “most basic premise of Congress’

environmental laws” is that “the public interest is best served when the law is followed.”); Fund

for Animals, Inc. v. Espy, 814 F.Supp. 142, 152 (D.D.C. 1993) (the public interest is in “meticulous

compliance with the law by public officials”); Fund for Animals, Inc. v. Norton, 281 F.Supp.2d at

237 (finding a public interest in “compliance with NEPA”).

         138.      Second, and relatedly, courts have recognized congressional intent and statute’s

purposes are indicative of the public’s interest. See Mississippi Power & Light Co. v. United Gas

Pipe Line Co., 760 F.2d 618, 624 (5th Cir. 1985) (affirming a preliminary injunction under the

Utility Reform Act, in part, because the Act “announces the strong public interest involved in the

determination” of the legality and fairness of utility rates before passing costs on to consumers).

Like the Utility Reform Act in Mississippi Power cited above, NEPA reflects an unambiguous

mandate that federal agencies “document the potential environmental impacts of significant

decisions before they are made, thereby ensuring that environmental issues are considered by the

agency and that important information is made available to the larger audience that may help to

make the decision or will be affected by it.” Wilderness Watch v. Mainella, 375 F.3d 1085, 1094

(11th Cir. 2004) (emphasis added). To that end, “Congress has presumptively determined that the

failure to comply with NEPA has detrimental consequences for the environment,” and by

extension, the public interest. Davis v. Mineta, 302 F.3d at 1116, abrogated on other grounds,

Dine Citizens Against Ruining Our Environment v. Jewell, 839 F.3d 1276 (10th Cir. 2016).

         139.      “There is no question that the public has an interest in having Congress’ mandates

in NEPA carried out accurately and completely.” Brady Campaign to Prevent Gun Violence v.

Salazar, 612 F.Supp.2d 1, 26 (D.D.C. 2009) (holding that the public has an interest in ensuring

that agency action “does not give way to unintended environmental consequences that have not

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 44
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 45 of 49 PageID #: 5591




(but should have) been evaluated by Defendants,” and granting a preliminary injunction); See also

Fund for Animals, 27 F.Supp.2d at 16 (“the public interest expressed by Congress[] was frustrated

by the federal defendants not complying with NEPA. Therefore, the public interest would be

served by having the federal defendants address the public’s expressed environmental concerns,

as encompassed by NEPA, by complying with NEPA’s requirements.”).

         140.      Third, to give meaning and effect to the public’s interest in fully informed decision-

making as mandated by NEPA, an injunction is warranted “so that the momentum of additional

work and investment does not serve further to bind the agency to its decision.” Realty Income

Trust v. Eckerd, 564 F.2d 447, 457 (D.C. Cir. 1977). Although the court cannot turn back time,

courts have recognized that fashioning a remedy that restores that choice as much as possible is

necessary and appropriate. Mont. Wilderness Ass’n v. Fry, 210 F.Supp.2d 1127, 1156-57 (D.

Mont. 2004). An injunction here would give continuing effect to NEPA’s requirement that the

Corps conducts a full and complete analysis before completing the project, and before alternatives,

“including the option of taking ‘no action,’” are completely foreclosed. Silverton Snowmobile

Club v. U.S. Forest Serv., 433 F.3d 772, 780 (10th Cir. 2006) (quoting 42 U.S.C. §

4332(2)(C)(emphasis added)); See also Pennaco Energy Inc. v. U.S. Dept. of Interior, 377 F.3d

1147, 1159 (10th Cir. 2004) (“Agencies are required to satisfy the NEPA ‘before committing

themselves irretrievably to a given course of action, so that the action can be shaped to account for

environmental values.’”).

         141.      Likewise, obvious violation of the CWA as reflected by verification of JSSP’s use

of NWP-12 cannot be endorsed.

         142.      Accordingly, the public interest weighs in favor of staying the Corps’ Clean Water

Act verification for the JSSP Pipeline. See Nat’l Wildlife Fed’n v. Burford, 835 F.2d 305, 326-27

PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 45
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 46 of 49 PageID #: 5592




(D.C. Cir. 1987) (affirming district court’s finding that an injunction was in the public interest to

“protect against further illegal action pending resolution of the merits” and “protect[] the

environment from any threat of permanent damage”); See also, Fund for Animals v. Clark, 27

F.Supp.2d at 15 (granting a preliminary injunction, in part, because the public’s interest would be

“served by having the federal defendants address the public’s expressed environmental concerns,

as encompassed by NEPA.”). Finally, the public has a strong interest in “prevent[ing] the judicial

process from being rendered futile by defendant’s action or refusal to act.” Canal Authority of

Fla. State, 489 F.2d at 573 (citing Wright & Miller, Federal Practice and Procedure: Civil § 2947).

Where, as here, a “meaningful decision on the merits would be impossible without an injunction,

the district court may maintain the status quo and issue a preliminary injunction to protect a

remedy, including a damages remedy.” Janey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011)

(quoting Productos Carnic, S.A. v. Cent. Amer. Beef & Seafood Trading Co., 621 F.2d 683, 686-

87 (5th Cir. 1980)).

         143.      Pursuant to Federal Rule of Civil Procedure 65(c), Plaintiff is prepared to post a

security bond in an appropriate amount. In cases where, such as here, plaintiffs seek injunctive

relief pursuant to NEPA and the CWA, it is common for Courts to impose smaller or nominal

bonds in light of the important public interest in the enforcement of NEPA and other environmental

laws. A reduced or small bond is warranted here because the injunction sought would not prevent

construction of those portions of the project outside of Waters of the United States. A reduced

bond is especially justified here because all this Application and Motion seeks to do is require the

Corps to follow the law applicable to it, its own requirements for environmental review, the terms

of its published permit, and not take Plaintiff’s land without due process. Any harm to the Corps



PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 46
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 47 of 49 PageID #: 5593




or JSSP in having to correct their mistakes and abide by the law is self-inflicted.70

         WHEREFORE, Plaintiff Optimus respectfully requests this Court grant:

         (1)       Plaintiff’s request to vacate the Nationwide Permit previously reauthorized and re-
                   issued by the Corps in 2017 as it relates to the JSSP project only;

         (2)       Plaintiff’s request to vacate the JSSP Permit because NWP-12 is invalid, and if
                   valid, JSSP fails to satisfy the terms;

         (3)       a Temporary Restraining Order and Preliminary Injunction pursuant to the APA—
                   or, in the alternative, All Writs Act, or this Court’s inherent powers, preventing the
                   Corps from furthering any action fostering the JSSP Permit;

         (4)       a temporary restraining order and preliminary injunction pursuant to the APA—or,
                   in the alternative, All Writs Act, or this Court’s inherent powers, compelling the
                   Corps engage in Section 7 Consultation under the ESA prior to using NWP-12 to
                   authorize any activity related to the JSSP Project;

         (5)       a temporary restraining order and preliminary injunction pursuant to the APA—or,
                   in the alternative, All Writs Act, or this Court’s inherent powers, compelling the
                   Corps to perform an EIS prior to reauthorization and re-issuance of NWP-12 for
                   any activity related to the JSSP Project;

         (6)       a temporary restraining order and preliminary injunction pursuant to the APA, All
                   Writs Act, or this Court's inherent powers, forbidding and prohibiting JSSP from
                   engaging in any construction in Waters of the United States or on Optimus Property
                   using SW6-198-00890 as its authority without first submitting to proper individual
                   permit procedures under the CWA or using a newly authorized NWP-12 in
                   accordance with law; and

         (7)       such other and further relief, at law or in equity, to which Plaintiff may show itself
                   justly entitled.




70
  Plaintiff requests the Court waive the bond requirement or impose a nominal bond under the public interest exception
to Fed. R. Civ. P. 65(c). See e.g. Kansas v. Adams, 705 F.2d 1267, 1269 (10th Cir. 1983); Colo. Wild v. U.S. Forest
Serv., 299 F.Supp.2d 1184, 1191 n.32 (D. Colo. 2004). Courts have long declined to impose anything more than a
minimal bond in order to avoid frustrating “public-interest” litigation. See California ex rel. Van De Kamp v. Tahoe
Reg’l Planning Agency, 766 F.2d 1319, 1325-25 (9th Cir. 1985); Natural Resources Defense Council v. Morton, 337
F.Supp. 167, 168-69 (D.D.C. 1971). Plaintiffs’ likelihood of success should “tip[] in favor of a minimal bond or no
bond at all.” California ex rel. Van De Kamp, 766 F.2d at 1326.
PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                                                               – PAGE 47
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 48 of 49 PageID #: 5594




                                    Respectfully submitted,

                                    /s/ Michael R. Ramsey
                                    Michael R. Ramsey
                                    State Bar No. 16520200
                                    RAMSEY LAW OFFICE
                                    6280 Delaware St., Suite A
                                    Beaumont, Texas 77706
                                    Telephone: (409) 444-2020
                                    Facsimile: (409) 444-2021
                                                  AND

                                    /s/ Terry W. Wood
                                    Terry W. Wood
                                    State Bar No. 21907700
                                    TERRY W. WOOD, P.C.
                                    2530 Calder Avenue
                                    Beaumont, Texas 77702
                                    Email: terry@twwoodpc.com
                                    Telephone: (409) 212-0600
                                                  AND

                                     /s/ Frederick W. Addison, III
                                     Frederick W. Addison, III
                                     State Bar No. 00903350
                                     Email: raddison@munsch.com
                                     Claire E. Carroll
                                     State Bar No. 24092224
                                     Email: ccarroll@munsch.com
                                     MUNSCH HARDT KOPF & HARR P.C.
                                     500 N. Akard Street, Suite 3800
                                     Dallas, Texas 75201
                                     Telephone: (214) 855-7500

                                     James R. Ray, III
                                     State Bar No. 24079746
                                     Email: jray@munsch.com
                                     Munsch Hardt Kopf & Harr P.C.
                                     1717 W. 6th Street, Suite 250
                                     Austin, Texas 78703-3924
                                     Telephone: (512) 391-6100

                                    ATTORNEYS FOR PLAINTIFF



PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 48
4817-1209-2352v.8 018684.00001
Case 1:20-cv-00374-MJT Document 31 Filed 09/18/20 Page 49 of 49 PageID #: 5595




                                 CERTIFICATE OF SERVICE

       On the 18th day of September, 2020, counsel for Plaintiff furnished by electronic means a
copy of this pleading, (along with all supporting materials) to all counsel of record via ECF.

                                             /s/ Frederick W. Addison, III
                                             Frederick W. Addison, III




PLAINTIFF’S FIRST AMENDED APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, PERMANENT INJUNCTION AND REQUEST
FOR HEARING                                                         – PAGE 49
4817-1209-2352v.8 018684.00001
